Citation Nr: 1733964	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  03-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an increased rating in excess of 30 percent for a right shoulder disability prior to April 26, 2016. 

3.  Entitlement to an increased rating in excess of 20 percent for a right shoulder dislocation, recurrent, on and after April 26, 2016. 

4.  Entitlement to an increased rating in excess of 20 percent for infrequent dislocation, right shoulder, on and after April 26, 2016. 

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2008, the Veteran testified during a hearing in Washington, DC before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

In December 2014, the Board remanded the above referenced claim for additional development.  In November 2015, the Board issued a decision that denied the Veteran's claim for service connection for a left shoulder disability and dismissed the Veteran's claims for an increased rating for a right shoulder disability and entitlement to a TDIU.  

The Veteran appealed the November 2015 decision to the United States Court of Appeals for Veterans Claims (Court), and in a memorandum decision dated in January 2017, the Court vacated the Board decision and remanded the above-referenced issues to the Board.  

Subsequent to the November 2015 Board decision, the RO separated the Veteran's rating for his right shoulder disability (30 percent) into two separate 20 percent evaluations, effective April 26, 2016.  The issue of entitlement to an increased rating for a right shoulder disability has been stylized to reflect this grant.  As the maximum possible requested benefit has not been awarded from the date of claim, the issue of entitlement to an increased rating for a right shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2017 decision, the Court found the reasons or bases for relying on the April 2015 VA shoulder examination to be inadequate.  The Court noted that, after the examination was provided, it was determined that the Veteran's claims file was incomplete at the time of the examination and that new medical records were associated with the claims file.  Based upon the missing records, the Court found the exam failed to consider the Veteran's prior medical history; accordingly, the Board finds that the Veteran's claim for service connection for a left shoulder disability must be remanded for a new medical opinion regarding the etiology of his current left shoulder disability with review of the Veteran's entire claims file.

The January 2017 Court decision also found that the Veteran did not properly withdraw his claims for an increased rating for his right shoulder disability or his claim for entitlement to a TDIU; therefore, these issues remain on appeal.  During the pendency of these appeals, relevant medical records (including an October 2016 VA examination) were added to the Veteran's claims file.  These records were not reviewed by the AOJ and a Supplemental Statement of the Case (SSOC) for these claims has not been issued since May 2015.  A waiver of AOJ review is not currently of record.  Therefore, the Veteran's claims are remanded for the AOJ to issue an SSOC that reviews and adjudicates all evidence of record since the May 2015 SSOC. See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the etiology of any currently diagnosed left shoulder disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left shoulder disability was incurred in, or aggravated by, his period of active service?  

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left shoulder disability was caused, or aggravated by, his service-connected right shoulder disability?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanations or rationale for the opinions above should take into consideration complaints made in service regarding left shoulder pain.  The examiner should also discuss the motor vehicle accident the Veteran sustained in 1985 and fall he sustained in 1998, both post-service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

